                                                                                   E-FILED
                                                      Friday, 18 January, 2019 09:25:54 AM
                                                               Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
 FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

DEBBIE JANE ADAMCZYK,               )
                                    )
            Plaintiff,              )
                                    )
      v.                            )    No. 17-cv-3218
                                    )
NANCY A. BERRYHILL,                 )
Acting Commissioner                 )
Of Social Security,                 )
                                    )
            Defendant.              )

                                  OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

      Plaintiff Debbie Jane Adamczyk’s Motion for Attorney Fees Pursuant

to the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412 (d/e 22)

(Motion) is ALLOWED. The Defendant Commissioner has no objection to

the Motion. This Court awards Plaintiff $6,977.64 for attorney fees and

expenses (the “Award”). The Award fully and completely satisfies any and

all claims for fees, costs, and expenses that may have been payable to

Plaintiff in this case under the EAJA.

      The Award belongs to Plaintiff, but Plaintiff may, and has, assigned

her right to the Award to her attorney Howard D. Olinsky. Attorney’s

Affirmation in Support of Motion for EAJA Fees (d/e 23), Exhibit E,

Affirmation and Waiver of Direct Payment of EAJA Fees. The United
                                 Page 1 of 2
States may also take an offset against the Award to satisfy any pre-existing

debts that Plaintiff owes the United States. See Astrue v. Ratliff, __ U.S.

__. 130 S.Ct. 2521 (2010).     If the United States determines that all or any

portion of the Award is not subject to offset for such debts, Defendant shall

pay the portion of the Award not subject to offset to Plaintiff’s attorney

Howard D. Olinsky.

ENTER: January 17, 2019




                            s/ Tom Schanzle-Haskins
                            TOM SCHANZLE-HASKINS
                        UNITED STATES MAGISTRATE JUDGE




                                  Page 2 of 2
